Citation Nr: 0705044	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-20 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an asbestos related 
disease.  

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  On February 3, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal involving 
entitlement to service connection for an asbestos related 
disease.  

2.  The veteran's hepatitis C is not etiologically related to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for an asbestos related disease.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for an asbestos related 
disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  On February 3, 
2005, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran that he 
wished to withdraw his appeal involving entitlement to 
service connection for an asbestos related disease.  See VA 
Form 21-4138.  As the veteran has withdrawn his appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Entitlement to service connection for hepatitis C

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that three separate in-service incidents 
may have contributed to him acquiring hepatitis C.  He 
reports participating in a drill exercise during basic 
training that involved having to demonstrate giving himself a 
shot in the leg.  The veteran contends that the needle had 
been used by the whole platoon and had not been sterilized in 
between uses.  The veteran also reports having dental work 
done during basic training, which involved a lot of bleeding.  
He indicates that a few days after the procedure, he broke 
the stitches and was bleeding for approximately 20 hours 
before seeing a dentist.  Lastly, the veteran asserts that he 
suffered a head injury during his tour of duty in Vietnam, 
for which he received 13 stitches.  He acknowledges that 
there is no record of this incident as he was treated at an 
Air Force dispensary.  See August 2001 VA Form 21-4138; 
January 2003 statement in support of claim.  The veteran 
denies any blood transfusions, organ transplants, 
hemodialysis, tattoos, body piercings, intravenous drug use, 
high risk sexual activity, intranasal cocaine use, or 
accidental blood exposure due to work.  See February 2005 VA 
Form 21-4138.

The veteran's service medical records are devoid of reference 
to complaints of, or treatment for, hepatitis C.  A dental 
health record indicates that he had two teeth extracted and 
sutured in September 1966, with one requiring postoperative 
treatment for a slight hemorrhage.  At the time of his 
discharge, a clinical evaluation of all systems was normal.  
See August 1968 report of medical examination.  
Post-service evidence indicates that the veteran tested 
positive for hepatitis C on several occasions.  See March 
2001, November 2001 and July 2004 ambulatory care notes from 
the VA outpatient clinic in Orlando.  A February 2005 
ambulatory care note indicates that although the veteran had 
a history of positive testing in the past with undetectable 
virus, the hepatitis C antibody screen conducted a few days 
prior was negative.  None of the private treatment records 
that have been associated with the claims folder relate to 
treatment for hepatitis C.  

The veteran underwent a VA compensation and pension (C&P) 
miscellaneous digestive conditions examination in February 
2005, during which his claims folder was reviewed.  The 
veteran reported that he was told he had tested positive for 
hepatitis C in early 2001, which was the first time he had 
been screened and the first time he was diagnosed.  He denied 
a history of blood transfusions, organ transplants, tattoos, 
or intravenous (IV) drug use.  The veteran reported only 
having unprotected sex with his wife and indicates that 
theirs is a monogamous relationship.  He asserted that he was 
a virgin when he got married and has never cheated on his 
wife.  The veteran reported occasional right upper quadrant 
tenderness, which lasts for one day and occurs once a month.  
The last episode was accompanied with vomiting and diarrhea.  
The veteran denied any weight change in the past year or any 
evidence of gastrointestinal bleeding in the past five to six 
years.  He reported an episode of frank red rectal bleeding 
in 1999 where he was diagnosed with colon cancer.  The 
veteran had exploratory lap and colon resection and 
subsequent radiation treatment, but denied any blood 
transfusions at that time.  Diagnostic studies revealed lab 
data dated February 11, 2005, which contained a negative 
urinalysis and an essentially normal complete blood count.  
The veteran's hepatic function had normal liver enzymes.  An 
impression of hepatitis C was made.  The VA examiner reported 
an absence of documentation to support the veteran's claim 
that the same needle was used for multiple men to return 
demonstrate use of self-inoculation and self-injection of 
needles.  The examiner further noted that the veteran has had 
hepatitis C for an undetermined amount of time and that it 
would be speculative to make a connection between hepatitis C 
and his military experiences, to include the self-injection 
episode, any dental work he may have had, and a suture 
incident when he was in Vietnam.  The examiner indicated that 
while these are potential risk factors for hepatitis C, they 
are undetermined at this time and any determination would be 
pure speculation.  

Based on the evidence of record, in particular the opinion 
provided by the VA examiner, service connection for hepatitis 
C must be denied.  Although the veteran currently suffers 
from hepatitis C, in the absence of any competent medical 
evidence linking hepatitis C to service, to include the three 
scenarios described by the veteran, service connection is not 
warranted.  In light of the foregoing, the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claim for service connection for hepatitic 
C; that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claim.  See August 2001 
letter.  He was later informed of the need to provide any 
evidence in his possession that pertains to the claim.  See 
March 2004 statement of the case (SOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187. As the veteran's claim for service connection is 
being denied, he has not been prejudiced by VA's failure to 
provide notice as to the appropriate disability rating or 
effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private and VA medical records 
have been obtained and he was afforded an appropriate VA 
examination in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The issue of entitlement to service connection for an 
asbestos related disease is dismissed from the appeal.

Service connection for hepatitis C is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


